Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I:  Claims 1-2, 5 and 7.
Species II:  Claims 1, 3, 5 and 7.
Species III: Claims 1, 4-5 and 7.
Species IV:  Claims 1, 5-6 and 7.
Species VI:  Claim 8.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because the special technical feature of Group I is specific to a humidity sensor and the cooking controller controlling the heating based on the specific humidity 
Group I and III lack unity of invention because the special technical feature of Group I is specific to a humidity sensor and the cooking controller controlling the heating based on the specific humidity sensor where Group III is silent to a humidity sensor and instead is specific to the technical feature of specific executable code based on GPS data obtained and thus the groups do not share the same or corresponding technical feature.
Group I and IV lack unity of invention because the special technical feature of Group I is specific to a humidity sensor and the cooking controller controlling the heating based on the specific humidity sensor where Group II is specific to the technical feature of a combination of a thermal sensor, a pressure sensor and a humidity sensor and thus the groups do not share the same or corresponding technical feature.
Group I and V lack unity of invention because the groups do not share the same or corresponding technical feature since Species I is directed to control the heating assembly in accordance with a heating duration, a heating intensity and the sensed attribute provided by the pressure sensor, where Species II does not require a cooking controller to cook the food based on the pressure cooking appliance sensor readings and is instead directed to receiving external environmental conditions.  Specifically Species II does not require the particulars of Species I including, 
“the cooking script is further configured to control operation of the cooking controller in such a way as to adapt any one of an operating time and the heating intensity of the pressure-cooking appliance in response to the cooking controller receiving a sensor reading from the sensor; and
the cooking script is further configured to control operation of the cooking controller in such a way as to adapt any one of an operating time and the heating intensity of the pressure-cooking appliance in response to the cooking controller receiving a sensor reading from the sensor, and the sensor reading includes any one or more of a temperature reading, a pressure reading, and/or a humidity reading; and
the cooking script is further configured to adjust any one of a cooking pressure, a cooking time, and a combination of the cooking pressure and the cooking time of the removable inner cooking pot by taking into account the pressure inside the removable inner cooking pot and the environment pressure surrounding an exterior of the pressure-cooking appliance; and the cooking script is further configured to adjust any one of a cooking pressure, a cooking time, and a combination of the cooking pressure and the cooking time of the pressure-cooking appliance in such a way that the adjustments are based on barometric pressure; and the cooking script is further configured to adjust any one of a cooking pressure, a cooking time, and a combination of the cooking pressure and the cooking time of the pressure-cooking appliance in such a way that the adjustments are calculated with local weather conditions; and the cooking script is further configured to adjust any one of a cooking pressure, a cooking time, and a combination of the cooking pressure and the cooking time of the pressure-cooking appliance in such a way that the adjustments are calculated with the altitude of the pressure-cooking appliance; and the cooking script is further configured to adjust any one of a cooking pressure, a cooking time, and a combination of the cooking pressure and the cooking time of the pressure-cooking appliance in such a way that the adjustments are calculated with the altitude of the pressure-cooking appliance obtained from global positioning system data; and the cooking controller includes: a recipe controller; and a safety controller; and the recipe controller being configured to: receive the cooking script having cooking instructions; execute the cooking script; and instruct the safety controller to cook the food item received in the interior of the removable inner cooking pot in such a way that the safety controller carries out a cooking operation on the food item; and the safety controller being configured to: receive the cooking instructions from the recipe controller; execute the cooking instructions received from the recipe controller in such a way that the food item received in the removable inner cooking pot is cooked in accordance with the cooking instructions; maintain a level of safety for the pressure-cooking appliance; monitor operation of the recipe controller; and reset the recipe controller once expected responses are not provided by and received from the recipe controller; and the cooking script is further configured to be validated by a cooking-script validation service; and the cooking script is further configured to be validated by a cooking-script validation service, and the cooking-script validation service is configured to: ensure the cooking script is safe for use by the cooking controller; and ensure the cooking script is not operative in such a way as to permit the cooking controller to instruct the pressure-cooking appliance to ruin the food item; and the cooking script is configured to include cooking parameters, and the cooking parameters being modifiable based on the local atmospheric pressure surrounding the pressure-cooking appliance; and the user-control device is further configured to: request and receive the position information including altitude information provided by a global positioning system from a position server; request and receive the local weather news via the network for weather information from a weather server; receive an attribute associated with at least one or more food items to be cooked; and adjust the cooking parameters in the cooking script in accordance with the information including any combination and permutation of the weather information, the position information and the attribute associated with said at least one or more food items; and the sensor assembly includes:
a pressure sensor operatively positioned relative to the housing assembly; and
the pressure sensor configured to sense the pressure of the interior of the removable inner cooking pot; and
the cooking controller is operatively connected to the heating assembly and to the pressure sensor; and the cooking controller is configured to control the heating assembly in accordance with a heating duration, a heating intensity and the sensed attribute provided by the pressure sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.